Citation Nr: 1739037	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served in the Marine Corps from June 1991 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a cervical spine disability.  

The Veteran failed to report for a Board hearing which was scheduled at his local RO in May 2017.  The Veteran did not provide any indication that he had good cause to miss the scheduled the hearing.  The Board finds the Veteran has abandoned his hearing request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.     38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Here, in a February 2010 VA examination, the Veteran was diagnosed with cervical spondylosis.  The examiner opined that the spondylosis was not caused by service.  The rationale provided was that the Veteran was noted to have throat pain while in the service but this was in conjunction with a hiatal hernia with gastroesophageal reflux.  Significantly the Board finds this opinion to be inadequate.  The service treatment records document complaints of back and neck pain, including towards the end of military service.  The position on the back was not identified.  The examiner must address this symptomology.  The Veteran has reported that he had numerous jumps from helicopters into water which caused trauma to his back and neck.  The examiner must address this allegation.  Accordingly, a remand is necessary for an addendum opinion to determine the etiology of the Veteran's cervical spine condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatments records and associate with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  After obtaining all outstanding records, return the file to the February 2010 VA examiner to issue an addendum opinion regarding the etiology of the Veteran's cervical spine condition.  If the examiner is no longer available, or otherwise determines that the Veteran should be reexamined, the Veteran should be scheduled for an appropriate VA examination. 

Based on a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND (and examination findings, including any necessary diagnostic studies, if examined) the examiner is requested to provide an addendum to the examination report which addresses the following:

(a) The examiner must address the Veteran's reports of trauma to his neck and back due to numerous jumps from helicopters into water.  The examiner must also address the Veteran's reports of back and neck pain during active duty which is separate from his throat complaints.  The Veteran is competent to report on these incidents.  Does this evidence change the prior etiology opinion?  Is it as likely as not that the Veteran currently has a cervical spine disorder which is etiologically linked to his military service?

The examination report must include a complete rationale for all opinions expressed.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




